UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7615



IRVIN E. COLEMAN,

                                              Plaintiff - Appellant,

          versus


W. O. WARD; J. TYLER, Captain; D. HODGES,
Superintendent,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-263-2)


Submitted:   February 24, 2000              Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Irvin E. Coleman, Appellant Pro Se. Hugh McCoy Fain, III, Mary
Elizabeth Skora, SPOTTS, SMITH, FAIN & BUIS, P.C., Richmond, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irvin E. Coleman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Coleman v. Ward, No. CA-98-263-2 (E.D. Va.

Nov. 17, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2